Case 2:19-cv-08930-DSF-MRW Document 33 Filed 05/21/20 Page 1 of 1 Page ID #:102




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA

   CHRIS LANGER                         CASE NO.
                                        2:19−cv−08930−DSF−MRW
                Plaintiff(s),
         v.                             Order to Show Cause re
   HERBERT W. BARBER III, et al.        Dismissal for Lack of
                                        Prosecution
              Defendant(s).




         Default has been entered by the Clerk as to the remaining defendants. No
      motion for default judgment has been filed. Plaintiff is ordered to file a
      motion for default judgment on or before June 22, 2020. Failure to file a
      default judgment motion by that date may result in sanctions, including
      dismissal for failure to prosecute.

        IT IS SO ORDERED.

   Date: May 21, 2020                        /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
